Title: From George Washington to Joseph Reed, 18 October 1780
From: Washington, George
To: Reed, Joseph


                  
                     Dear Sir;
                     Head Qrs Passaic Falls Oct. 18th
                     1780
                  
                  By your favor of the third from Bethlehem, I perceive my letter
                     of the first had not got to your hands; but I have the pleasure to find that the
                     business you were upon anticipated the purpose of it, and was in a fair way to
                     answer the end.
                  Arnold’s conduct is so villainously perfidious, that there are no
                     terms that can describe the baseness of his heart—That over-ruling Providence
                     which has so often—and so remarkably interposed in our favor—never manifested
                     itself more conspicuously than in the timely discovery of his horrid intention
                     to surrender the Post & Garrison of West point into the hands of the
                     Enemy. I confine my remark to this single act of perfidy, for I am far from
                     thinking he intended to hazard a Defeat of this important object by combining
                     another with it, altho’ there were circumstances which led to a contrary
                     belief. The confidence & folly which has marked the subsequent conduct
                     of this Man, are of a piece with his villainy; and all three are perfect in
                     their kind.
                  The interest you take in my supposed escape, and the manner in
                     which you speak of it, claim my thanks as much as if he really had intended to
                     involve my fate with that of the Garrison—and I consider it as a fresh instance
                     of your affectionate regard for me.
                  As I do not recollect ever to have held any very particular
                     conversation with General Schuyler respecting Arnold, I should be glad to
                     obtain a copy of the Letter in which you say my "opinion and confidence in him
                     (Arnold) is conveyed in terms of affection and approbation." Sometime before,
                     or after Arnolds return from Connecticut (the conversation made so little
                     impression on me that I know not which) General Schuyler informed me he had
                     received a letter from Arnold intimating his intention of joining the Army
                     & rendering such services as his Leg would permit. adding, that he was
                     incapable of active Service—but could discharge the duties of a Stationary
                     command with out much inconvenience, or uneasiness to his Leg—I answered, that
                     as we had a prospect of an active & vigorous campaign I should be glad
                     of General Arnolds aid & assistance, but saw little prospect of his
                     obtaining such a command as appeared to be the object of his wishes, because it
                     was my intention to draw my whole force into the field when we were in
                     circumstances to commence our operations against New-York, leaving even West point to the care of Invalids and a small
                     Garrison of Militia; but if after this previous declaration, the command of
                     that Post—for the reasons he assigned—would be more convenient and agreeable to
                     him than a command in the field, I should readily endulge him—having had it
                     hinted to me by a very respectable character, a member of Congress (not Genl
                     Schuyler) that a measure of this kind would not be unacceptable to the State
                     most immediately interested in the welfare, & safety of the Post.
                  This, to the best of my knowledge and recollection, is every
                     syllable that ever passed between General Schuyler and me respecting Arnold, or
                     any of his concerns—the manner, & the matter, appeared perfectly
                     uninteresting to both of us at the time. He seemed to have no other view in
                     communicating the thing than because he was requested to do it—and my answer,
                     dictated by circumstances, you already have—but how it was communicated the
                     letter will shew.
                  That this Gentn (Genl Schuyler) possesses a share of my regard
                     & confidence I shall readily acknowledge—a pretty long acquaintance
                     with him—an opinion of his abilities—his intimate knowledge of our
                     circumstances —his candor as far as I have had oppertunities of forming a
                     judgment of it—added to personal civilities and proofs of a warm friendship,
                     which I never had a doubt of, would leave me without excuse were I to withhold
                     these from him.
                  What ascendancy he may have over the army is more than I can
                     tell—but I should not be surprized if he stands in a favourable point of view
                     with respect to their esteem. The means he took to acquire a true knowledge of
                     their distresses, while he was with it. the Representations he made to procure
                     relief—and his evident endeavours to promote the objects for which he was
                     appointed—seems to have made this a natural consequence.
                  That part of your Letter which respects the exchange of Prisoners
                     will be made the subject of a particular Letter—& shall accompany this.
                     With great esteem & regard. I am—Dr Sir Yr Most Obedt & Affe
                     Hble Servt
                  
                     Go: Washington
                  
               